                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    DANVILLE DIVISION


  UNITED STATES OF AMERICA,                      )
                                                 )
  v.                                             )       Case No.4:18CR00012
                                                 )
  JALEN CORMARRIUS TERRY,                        )
                                                 )
          Defendant.                             )


            DEFENDANT JALEN CORMARRIUS TERRY’S MEMORANDUM IN
       SUPPORT OF SUPPLEMENTAL MOTION TO DISMISS SECTION 924(c) COUNTS

                                         Statement of the Case

          On this date Defendant Jalen Cormarrius Terry (“Terry”) filed a Supplemental Motion to

  Dismiss Section 924(c) Counts. (Document 332.) Terry submits this memorandum to support his

  request that the Court dismiss Counts Three, Five, Seven and Nine, each of which consists of a

  charge under 18 U.S.C. § 924(c)(1)(A) (collectively, “the Section 924(c) Counts”).

          The present motion supplements Terry’s previously filed challenges to the four Section

  924(c) Counts. See Documents 112 and 233. Those prior challenges remain pending. The present

  motion raises an independent, alternative basis for dismissing at least two of the four Section

  924(c) Counts.

                                               Argument

                                          Standard of Review

          Terry challenges the Indictment prior to trial pursuant to Rules 8 and 12(b)(3) of the Federal

  Rules of Criminal Procedure. In considering Terry’s motion to dismiss, the Court must subject the

  Indictment to “heightened scrutiny.” United States v. Darby, 37 F.3d 1059, 1063 (4th Cir. 1994)
                                                     1



Case 4:18-cr-00012-MFU-RSB Document 333 Filed 05/09/19 Page 1 of 8 Pageid#: 1398
  (applying “heightened scrutiny because the Appellant challenges the sufficiency of the indictment

  prior to verdict”).

  THE SECTION 924(c) COUNTS SHOULD BE DISMISSED BECAUSE THEY EXCEED

  THE PROPER UNIT OF PROSECUTION.

          Section 924(c) of Title 18 of the United States Code is as draconian as it is enigmatic.

  Section 924(c)(1)(A) imposes a mandatory minimum sentence of five years upon “any person who,

  during and in relation to any crime of violence or drug trafficking crime . . . uses or carries a

  firearm, . . . .” 18 U.S.C. § 924(c)(1)(A). When a defendant brandishes the firearm, the mandatory

  minimum sentence rises to seven years. 18 U.S.C. § 924(c)(1)(A)(ii). A “second or subsequent”

  violation of Section 924(c) results in a mandatory minimum sentence of 25 years. 18 U.S.C. §

  924(c)(1)(C)(i). Moreover, Congress provides in Section 924(c)(1)(D)(ii) that “no term of

  imprisonment imposed on a person under this subsection shall run concurrently with any other

  term of imprisonment imposed on the person, including any term of imprisonment imposed for the

  crime of violence or drug trafficking crime during which the firearm was used, carried, or

  possessed.” 18 U.S.C. § 924(c)(1)(D)(ii).

          Terry’s supplemental challenge to the Section 924(c) Counts hinges on the proper unit of

  prosecution under that statute. Unit of prosecution analyses require a court to examine “. . . the

  minimum amount of activity for which criminal liability attaches for each charge under a single

  criminal statute.” United States v. Rentz, 777 F.3d 1105, 1108 (10th Cir. 2015) [internal quotations

  omitted]. See Callanan v. United States, 364 U.S. 587, 597 (1961) (question presented in a unit of

  prosecution analysis is “whether conduct constitutes one or several violations of a single statutory

  provision.”).


                                                   2



Case 4:18-cr-00012-MFU-RSB Document 333 Filed 05/09/19 Page 2 of 8 Pageid#: 1399
          While related to the rule against multiplicity, whether an indictment exceeds the relevant

  unit of prosecution is a question of statutory interpretation rather than a constitutional inquiry

  under the Double Jeopardy Clause of the Fifth Amendment. Rentz, 777 F.3d at 1108 (explaining

  that “as other circuits have recognized, [t]he absence of a [Blockburger] Double Jeopardy problem

  does not end [this] inquiry.”); United States v. Cureton, 739 F.3d 1032, 1040 (7th Cir. 2014). To

  ascertain a statute’s unit of prosecution a court “. . . asks what the minimum amount of activity a

  defendant must undertake, what he must do, to commit each new and independent violation of a

  criminal statute . . . .” Rentz, 777 F.3d at 1109.

          The United States Court of Appeals for the Fourth Circuit in 1994 defined the unit of

  prosecution under 18 U.S.C. § 924(c)(1). United States v. Camps, 32 F.3d 102 (4th Cir. 1994).

  Camps was charged with using or carrying firearms in violation of Section 924(c)(1) on three,

  successive dates spanning a two week period. Following his conviction on those Section 924(c)(1)

  counts, the district court imposed three consecutive sentences. On appeal, Camps argued that his

  usage or carriage of firearms on the three separate occasions all related to the same drug trafficking

  conspiracy. Camps contended his criminal liability under Section 924(c) was limited to a single

  conviction and a single sentence because he was charged with a single predicate felony (conspiracy

  to distribute drugs). Id. at 106.

          Affirming the district court in all respects, the Fourth Circuit emphasized that Camps’s

  several convictions and consecutive sentences were based on his usage or carriage of firearms on

  successive days, i.e., “separate occasions.” Id. at 107. Writing for a unanimous panel, Judge Luttig

  rejected the view of several circuits that the Section 924(c)(1) unit of prosecution is each predicate

  drug trafficking offense or crime of violence. Camps, 32 F.3d at 108-9. Instead, the Camps Court


                                                       3



Case 4:18-cr-00012-MFU-RSB Document 333 Filed 05/09/19 Page 3 of 8 Pageid#: 1400
  held, the text of Section 924(c)(1) establishes that the unit of prosecution is each, separate firearm

  use or carriage. “Each separate act of firearm use or carriage, therefore, is separately, and

  consecutively, punishable,” Judge Luttig wrote. Id. at 108. In reaching this conclusion, the Fourth

  Circuit readily accepted the government’s sensible concession “. . . that a defendant may not be

  punished multiple times for simultaneous firearm use or carriage.” Id. at 109 and note 9 [emphasis

  in original].

          The United States Court of Appeals for the Fifth Circuit cited Camps with approval in

  United States v. Phipps, 319 F.3d 177 (5th Cir. 2003). “Thus, the unit of prosecution for § 924(c)(1)

  is the use, carriage, or possession of a firearm during and in relation to a predicate offense,” the

  Third Circuit concluded. Phipps, 319 F.3d at 186. “In so deciding,” the Phipps Court continued,

  “we agree with the similar reasoning of the Fourth Circuit in Camps . . . .” Id.

          In Phipps, the defendants used one firearm against one victim to commit two violent crimes

  simultaneously: kidnapping and carjacking. The government charged the defendants in one

  Section 924(c)(1) count with using the gun in relation to the kidnapping and in a second Section

  924(c)(1) count for simultaneously using the gun to carry out the carjacking of the same victim’s

  vehicle. Following a jury verdict finding them guilty of both Section 924(c)(1) counts the

  defendants appealed on the ground “. . . that they may be convicted under that statute only once

  for the single use of a single firearm.” Phipps, 319 F.3d at 183.

          The Fifth Circuit agreed with the defendants. They could be charged only once under

  Section 924(c)(1) based on their use of a single firearm to commit two predicate offenses on the

  same occasion. Phipps, 319 F.3d at 189.




                                                    4



Case 4:18-cr-00012-MFU-RSB Document 333 Filed 05/09/19 Page 4 of 8 Pageid#: 1401
         Similarly instructive is an en banc opinion by the United States Court of Appeals for the

  Tenth Circuit examining the proper unit of prosecution under Section 924(c)(1), United States v.

  Rentz, 777 F.3d 1105 (10th Cir. 2015). Rentz discharged his firearm, striking two victims in rapid

  succession with the same bullet. One victim died. The other survived his bullet wound. Rentz

  was charged with murder, 18 U.S.C. § 1111; use of a firearm in furtherance of the murder, 18

  U.S.C. § 924(c)(1); assault causing serious bodily injury, 18 U.S.C. § 113(a)(6); and use of a

  firearm in relation to the assault, 18 U.S.C. § 924(c)(1). The question presented on appeal was

  whether Rentz was properly charged and convicted of two Section 924(c)(1) counts rather than

  one such count for his singular use of the firearm.

         . . . The parties before us agree that Philbert Rentz “used” a gun only once but did
         so “during and in relation to” two separate “crimes of violence” – by firing a single
         shot that hit and injured one victim but then managed to strike and kill another. In
         circumstances like these, does the statute permit the government to charge one
         violation [of Section 924(c)(1)A] or two?

  Rentz, 777 F.3d at 1107.

         The Tenth Circuit held Rentz should have been charged with only one Section 924(c)(1)

  count because he “used” his firearm once. Each Section 924(c)(1)(A) charge “. . . requires an

  independent use, carry, or possession . . .”, the Tenth Circuit concluded. Rentz, 777 F.3d at 1115.

  Because the government agreed the case “. . . involve[d] only one use, carry, or possession of a

  firearm[,] . . . the government may seek and obtain no more than one § 924(c)(1)(A) conviction.”

  Rentz, 777 F.3d at 1115. Accord, United States v. Jackson, 918 F.3d 467, 493 (6th Cir. 2019)

  (vacating one of defendant Jackson’s two Section 924(c)(1) convictions, which were predicated

  on “two simultaneous carjackings” because “Jackson made a single choice to use a firearm. He

  therefore can only be convicted of a single § 924(c) charge.”); United States v. Cureton, 739 F.3d


                                                   5



Case 4:18-cr-00012-MFU-RSB Document 333 Filed 05/09/19 Page 5 of 8 Pageid#: 1402
  1032, 1040 (7th Cir. 2014) (answering in the negative “whether a defendant may receive multiple

  18 U.S.C. § 924(c) convictions for a single firearm use when the predicate offenses are also

  committed simultaneously and without any distinction in conduct.”).

         Applying these unit of prosecution principles, the Court should dismiss at least two of the

  four Section 924(c)(1) Counts against Terry. Read together, Counts Three and Five charge Terry

  with using a firearm to commit two, simultaneous crimes (assault with a dangerous weapon and

  attempted murder) on the same occasion against the same victim, Armonti Devine Womack, in

  violation of 18 U.S.C. §§ 1959(a)(3) and (a)(5). (Indictment ¶¶ 19-20; 24-25.)1 Under Camps,

  Terry’s alleged, simultaneous use of a firearm to commit two predicate offenses on the same

  occasion provides a basis to charge Terry with only one Section 924(c) Count arising out of the

  shooting of Mr. Womack on June 15, 2016.

         For the same reasons, Counts Seven and Nine impermissibly charge Terry with violating

  Section 924(c) twice through the simultaneous use of one firearm against one victim. Both Count

  Seven and Count Nine identify the same victim, Dwight Montel Harris. (Indictment ¶¶ 29-30;

  34-35.) The twin Section 924(c) Counts are predicated on Terry’s alleged violation of 18 U.S.C.

  §§ 1959(a)(3) and (a)(5). Under these circumstances, “. . . the government may seek and obtain

  no more than one § 924(c)(1)(A) conviction” based on the alleged shooting of Mr. Harris on June

  15, 2016. Rentz, 777 F.3d at 1115.




  1
   As Terry explained in a prior memorandum (Document 234), neither Count Five nor Nine states
  a cognizable offense under Section 924(c)(1). Each is based ultimately on VA. CODE ANN. §
  18.2-282, which is not a crime of violence within the meaning of 18 U.S.C. § 924(c)(3). This
  supplemental motion provides an alternative, independent ground for dismissing Counts Five and
  Nine.
                                                 6



Case 4:18-cr-00012-MFU-RSB Document 333 Filed 05/09/19 Page 6 of 8 Pageid#: 1403
         The government in response may point to United States v. Khan, 461 F.3d 477, 493-95

  (4th Cir. 2006). Khan was convicted of four crimes of violence. Tied to each of those violent

  predicates was a Section 924(c) charge. On appeal of their convictions, the defendants argued they

  should not have been subjected to four Section 924(c)(1) charges and consecutive sentences

  because those offenses all related to the same criminal “episode.” Khan, 461 F.3d at 493.

  Rejecting this contention, the Khan Court held that separate predicate crimes of violence support

  separate Section 924(c) charges. Khan, 461 F.3d at 493 and note 9 (“Because Khan’s four crime-

  of-violence convictions constitute separate predicate offenses, each may support a consecutive §

  924(c) sentence without requiring the court first to enumerate ‘uses’ of firearms.”). Khan,

  however, is factually inapposite to the case at bar. Khan’s four crime-of-violence convictions arose

  from his criminal activities over the course of a month. Khan, 461 F.3d at 493 and note 9.

  Factually, then, Khan is similar to Camps, where the defendant’s underlying predicate offenses

  occurred on a succession of separate occasions over two weeks. Here, in contrast, Terry allegedly

  used his firearm once to assault and attempt to murder the same victim. With respect to Counts

  Three and Five, Terry allegedly made a single choice to use his firearm with the objective of

  shooting Mr. Womack. In the case of Counts Seven and Nine, Terry’s alleged, singular objective

  was to shoot Mr. Harris. Based on these allegations, Terry should be charged with no more than

  one Section 924(c)(1) count related to Mr. Womack and one Section 924(c)(1) count related to

  Mr. Harris.

                                              Conclusion

         For the foregoing reasons, the Court should grant Defendant Jalen Cormarrius Terry’s

  Supplemental Motion to Dismiss Section 924(c) Counts.


                                                   7



Case 4:18-cr-00012-MFU-RSB Document 333 Filed 05/09/19 Page 7 of 8 Pageid#: 1404
                                     Request for Oral Argument

         Defense counsel requests an opportunity to argue orally in support of this motion.

                                               JALEN CORMARRIUS TERRY



                                               By: s/Paul G. Beers
                                                     Of Counsel

  Paul G. Beers (VSB # 26725)
  Glenn, Feldmann, Darby & Goodlatte
  37 Campbell Avenue, S.W.
  P. O. Box 2887
  Roanoke, Virginia 24001-2887
  Telephone (540) 224-8035
  Facsimile (540) 224-8050
  Email: pbeers@glennfeldmann.com

  Counsel for Jalen Cormarrius Terry

                                        Certificate of Service
         I hereby certify that on May 9, 2019, I electronically filed the foregoing Defendant Jalen

  Cormarrius Terry’s Memorandum in Support of Supplemental Motion to Dismiss Section 924(c)

  Counts with the Clerk of the Court using the CM/ECF system which will send notification of

  such filing to Ronald M. Huber, Esq., Managing Assistant United States Attorney, United States

  Attorney’s Office, 255 West Main Street, Charlottesville, Virginia 22902, and to Heather L.

  Carlton, Esq., Assistant United States Attorney, United States Attorney’s Office, 255 West Main

  Street, Charlottesville, Virginia 22902.



                                               s/Paul G. Beers
                                               Paul G. Beers



                                                  8



Case 4:18-cr-00012-MFU-RSB Document 333 Filed 05/09/19 Page 8 of 8 Pageid#: 1405
